Christian and Anderson, J’s,
concurred in the opiMon of Burles, J.
Staples, J.,
would reverse the decree in part.
The decree was as follows:
This day came again the parties by their counsel, and the court, having maturely considered the transcript of the record of the decree aforesaid and the arguments of counsel, is of opiMon, for reasons stated in writing and filed with the record, that the said decree is erroneous; therefore, it is decreed and ordered that the said decree be reversed and annulled, and that the appellant recover against the appellees his costs by him expended in the prosecution of the appeal aforesaid here; and tMs court, now proceeding to render such decree as the said circuit court ought to have rendered, it is further decreed and ordered that the bill of the complainants, J. Wesley Raw-*94lings and others, and the petition of said Rawlings for rehearing, he severally dismissed, and that the defendant F. M. Young recover against the complainants, J. Wesley Rawlings and others, his costs hy him expended in Ms defence in this cause in the said circuit court—the costs herein decreed, as well as the costs expended in this court, as in the said circrnt court, to he levied of the goods and chattels of John D. Rawlings, deceased, and of Brandt Kincheloe, deceased, in the hands of their personal representatives respectively to he administered, and also of the goods and chattels of the said J. Wesley Rawlings, John B. Settle, James W. Settle, C. A. E. Turner, W. F. Garrison,, and Mary Kincheloe, who were complainants in the said said circMt court and are appellees here; which is ordered to he certified to the said circMt court of Loudoun county..
Decree reversed.